—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 8, 1999, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed by respondent in a part-time capacity to temporarily fill in for another employee. Claimant refused an offer extending his employment because he wanted to pursue a job in his field of specialty as a computer programmer. The Unemployment Insurance Appeal Board found that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily separated from his employment without good cause. We affirm. Substantial evidence supports the decision of the Board finding that claimant was disqualified from receiving benefits because he refused an offer of suitable employment without good cause (see, Matter of Livingston [Commissioner of Labor], 268 AD2d 665; Matter of Zimmerman [Commissioner of Labor], 252 AD2d 648, appeal dismissed 92 NY2d 1025). Moreover, the overpayment of $1,825 in benefits paid to claimant was properly ruled to be recoverable since he cited “lack of work” on his application for benefits as the reason for his separation from employment despite his knowledge that continuing work was available.
Cardona, P. J., Mercure, Carpinello, Graffeo and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.